           Case 1:18-cv-07952-ALC-SLC Document 57 Filed 02/02/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RICHARD SHEERIN,
                          Plaintiff,

         -v-
                                                           CIVIL ACTION NO.: 18 Civ. 7952 (ALC) (SLC)
TUTOR PERINI CORPORATION, et al.,                                            ORDER

                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         At the status conference held today, February 2, 2021, Defendants agreed to withdraw their

January 14, 2021 subpoena to non-party Sterling Risk without prejudice and to withdraw their motion

to compel compliance with the subpoena (ECF No. 54). In turn, Sterling Risk has agreed to withdraw

without prejudice its motion to quash the January 14, 2021 subpoena (ECF No. 53).

         Accordingly, the Clerk of Court is respectfully directed to terminate the motions at ECF No. 53

and ECF No. 54 without prejudice to renewal.

         The Court will still hold a telephone status conference on Tuesday, March 9, 2021 at 11:00 am

to discuss expert depositions. The parties are directed to call the Court’s conference line at: 866-390-

1828, access code: 380-9799, at the scheduled time.


Dated:          New York, New York
                February 2, 2021

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
